                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                        GEOFFREY R. CHAMBERS,
                                  10                                                        Case No. 18-CV-04264 LHK (PR)
                                                       Petitioner,
                                  11                                                        ORDER OF DISMISSAL
                                                v.
                                  12
Northern District of California
 United States District Court




                                  13    ROBERT NEUCSHMID,

                                  14                   Respondent.

                                  15

                                  16
                                              Petitioner, a state prisoner proceeding pro se, filed a writ of habeas corpus pursuant to 28
                                  17
                                       U.S.C. § 2254 and a motion to proceed in forma pauperis. On October, 1, 2018, the court denied
                                  18
                                       petitioner’s motion for leave to proceed in forma pauperis and directed him to pay the $5.00 filing
                                  19
                                       fee by October 29, 2018. The court warned petitioner that if he failed to pay the filing fee by
                                  20
                                       October 29, 2018, the case would be dismissed without prejudice. The deadline has passed and
                                  21
                                       petitioner has failed to pay the filing fee or have any further communication with the court.
                                  22   Accordingly, this case is dismissed without prejudice for failure to pay the filing fee.
                                  23          IT IS SO ORDERED.
                                  24

                                  25   DATED:        11/20/2018
                                                                                     LUCY H. KOH
                                  26                                                 UNITED STATES DISTRICT JUDGE

                                  27   Case No. 18-CV-04264 LHK (PR)
                                       ORDER OF DISMISSAL
                                  28
